
	
		II
		110th CONGRESS
		2d Session
		S. 3467
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend through April 1, 2009, the MinnesotaCare
		  Medicaid demonstration project.
	
	
		1.Extension of MinnesotaCare
			 Medicaid demonstration projectNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall extend, effective July 1,
			 2008, and through April 1, 2009, the approval of waivers under section 1115 of
			 the Social Security Act (42 U.S.C. 1315) for Medicaid demonstration project No.
			 11–W–00039/5 (entitled Prepaid Medical Assistance Proj­ect Plus (PMAP+)),
			 providing for operation of the Min­ne­so­ta­Care program as well as providing
			 authority for other flexibilities within the Medicaid program that support
			 Min­ne­so­ta's healthcare infrastructure.
		
